Exhibit 10.5
 
AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT
 
This Amended and Restated Trademark Security Agreement (this “Agreement”) dated
as of October 28, 2011, is made by ZOO GAMES, INC., a Delaware corporation
(“Grantor”) in favor of MMB HOLDINGS LLC, a Delaware limited liability company
(“Secured Party”) as agent for Holders (as defined below).
 
Recitals
A.           Schedule A hereto lists all registered trademarks and applications
for trademarks in which Grantor is the owner.
 
B.           Reference is made to:
 
1.           that certain Continuing Unconditional Guaranty, dated as of
September 9, 2009, made by Grantor in favor of Secured Party, as reaffirmed by
that certain Reaffirmation of Continuing Unconditional Guaranty, dated as of
June 24, 2011 and that certain Second Reaffirmation of Continuing Unconditional
Guaranty, dated as of the date hereof, 2011 (the “Guaranty”).
 
2.           that certain Amended and Restated Factoring and Security Agreement,
dated as of June 24, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “First A&R Factoring Agreement”) by and between
Zoo Publishing, Inc., a New Jersey corporation (“Seller”) and Panta
Distribution, LLC (“Panta”);
 
3.           that certain Trademark Security Agreement dated as of June 24,
2011, made by Grantor in favor of Panta (the “Original Trademark Security
Agreement”);
 
4.           that certain Limited Recourse Assignment, dated as of the date
hereof (the “Limited Recourse Assignment”), pursuant to which Panta assigned to
Secured Party, as Agent for Holders (as defined below), certain rights and
agreements including without limitation the First A&R Factoring Agreement, the
Guaranty, and the Original Trademark Security Agreement; and
 
5.            that certain Second Amended and Restated Factoring and Security
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Second A&R Factoring Agreement”) by
and between Seller, Secured Party, and the Holders (as defined in the Second A&R
Factoring Agreement, “Holders”), which amended and restates the First A&R
Factoring Agreement in its entirety.
 
C.           Pursuant to the Guaranty, Grantor has granted to Secured Party a
security interest in all of its assets.
 
D.           Secured Party has required that Grantor execute this Agreement to
amend and restate the Original Trademark Security Agreement in its entirety and
to evidence the security interest granted to Secured Party in favor of Holders
in any trademarks or trademark applications and for recording with the United
States Patent and Trademark Office.
 
 
 

--------------------------------------------------------------------------------

 
 
ACCORDINGLY, in consideration of the foregoing, Grantor hereby agrees as
follows:
 
1.           Definitions. Terms defined in the Guaranty and not otherwise
defined herein shall have the meanings given them in the Guaranty.  In addition,
the following terms have the meanings set forth below:
 
“Trademarks” means all of Grantor’s right, title and interest in and
to:  trademarks, service marks, certification marks, collective marks, trade
names, corporate names, company names, business names, fictitious business
names, Internet domain names, trade styles, logos, other source or business
identifiers, designs and general intangibles of a like nature, rights of
publicity and privacy pertaining to the names, likeness, signature and
biographical data of natural persons, now or hereafter in force, and, with
respect to any and all of the foregoing: (i) all registrations and recordation
thereof and all applications in connection therewith including, but not limited
to, the registrations and applications referred to in Schedule A hereto (as such
exhibit may be amended or supplemented from time to time), (ii) all renewals and
extensions thereof, (iii) the goodwill of the business associated therewith and
symbolized thereby, (iv) all rights corresponding to any of the foregoing
throughout the world, (v) all rights to sue at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof, including, without limitation, the right to receive all
proceeds of suit and damage awards therefore, and (vi) all payments, income, and
royalties and rights to payments, income, and royalties arising out of the sale,
lease, license assignment or other disposition thereof.
 
“Event of Default” means (i) an Event of Default, as defined in the Guaranty or
the Second A&R Factoring Agreement or any other security agreement now in
existence or hereafter entered into by Grantor, or (ii) any breach by Grantor of
any of its obligations under this Agreement.
 
2.           Security Interest.  In order to secure the obligations of Seller
under the Second A&R Factoring Agreement, Grantor hereby confirms and
acknowledges that it has granted and created a security interest, with power of
sale to the extent permitted by law, in the Trademarks.  This security interest
is in any and all rights that may exist or hereafter arise under any trademark
law now or hereinafter in effect in the United States of America or in any other
country.
 
3.           Representations and Warranties.  Grantor represents and warrants
that the it owns each of the Trademarks listed in Schedule A, free and clear of
any lien, and (b) the Trademarks listed in Schedule A include all Trademarks
owned or controlled by Grantor as of the effective date hereof.
 
4.           Satisfaction.  Upon full payment or satisfaction of the obligations
of Seller under the Second A&R Factoring Agreement and Grantor under the
Guaranty, this Agreement and the rights granted hereunder to Secured Party,
shall be terminated by a written termination statement to the effect that
Secured Party no longer claims a security interest under this Agreement.
 
5.           Administration of Trademarks.  As long as no Event of Default shall
have occurred and be continuing, Grantor may control and manage the Trademarks,
including the right to receive and use the income, revenue, profits, and
royalties that arise from the use of the Trademarks and any licenses thereunder,
in the same manner and to the same extent as if this Agreement had not been
entered into.  Grantor shall give Secured Party prompt notice of any change in
the status of said Trademarks or Grantor’s rights thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Protection of Trademarks.  Grantor covenants that it will at its
own expense protect, defend and maintain the Trademarks to the extent reasonably
advisable in its business as determined by Grantor in its sole discretion,
provided that if Grantor fails to do so, Secured Party may (but shall have no
obligation to) do so in Grantor’s name or in Secured Party’s name, but at
Grantor’s expense, and Grantor shall reimburse Secured Party in full for all
expenses, including reasonable attorney’s fees incurred by Secured Party in
protecting, defending and maintaining the Trademarks.  Grantor further covenants
that it will give notice to Secured Party sufficient to allow Secured Party to
timely carry out the provisions of this Section 6.
 
7.           Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, Secured Party may, at its option, exercise any one or more
of the following remedies: (a) exercise all rights and remedies available under
the UCC, or under any applicable law; (b) sell, assign, transfer, pledge,
encumber or otherwise dispose of any Trademark; (c) enforce any Trademark, and
any licenses thereunder; and (d) exercise or enforce any or all other rights or
remedies available to Secured Party by law or agreement against the Trademarks,
against Grantor or against any other person or property.  If Secured Party shall
exercise any remedy under this Agreement, Grantor shall, at the reasonable
request of Secured Party, do any and all lawful acts and execute any and all
proper documents required by Secured Party in aid thereof.  For the purposes of
this Section 7, upon the occurrence of an Event of Default and during the
continuation thereof, Grantor appoints Secured Party as its attorney with the
right, but not the duty, to endorse Grantor’s name on all applications,
documents, papers and instruments necessary for Secured Party to (i) act in its
own name or enforce or use the Trademarks, (ii) grant or issue any exclusive or
non-exclusive licenses under the Trademarks to any third party, and/or (iii)
sell, assign, transfer, pledge, encumber or otherwise transfer title in or
dispose of any Trademark.  Grantor hereby ratifies all that such attorney shall
lawfully do or cause to be done pursuant to the powers granted in this Section
7.  This power of attorney shall be irrevocable until satisfaction of this
Agreement in accordance with Section 4 hereof.  Grantor shall reimburse Secured
Party for all reasonable attorney’s fees and expenses of all types incurred by
Secured Party, or its counsel, in connection with the exercise of the rights of
Secured Party under this Agreement.
 
[SIGNATURES APPEAR ON FOLLOWING PAGE]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Trademark Security Agreement as of the date written above.



 
GRANTOR:
     
ZOO GAMES, INC.
       
By: 
/s/ David Fremed
   
Name: David Fremed
   
Title: CFO
       
Address:
     
3805 Edwards Road
 
Suite 400
 
Cincinnati, OH 45209
 
Attention:  Mark Seremet



Signature Page - Amended and Restated Trademark Security Agreement


 
 

--------------------------------------------------------------------------------

 



 
SECURED PARTY:
     
MMB HOLDINGS LLC
     
By: 
/s/ David Smith
   
Name:
   
Title:
     
Address:
888 Linda Flora Drive
     
Los Angeles, California 90049
     
Attention: David Smith



Signature Page - Amended and Restated Trademark Security Agreement


 
 

--------------------------------------------------------------------------------

 
 


 
 